59,0)7@'0?

June 81 2015

The District Clerk of Williamson County
Lisa David

P.O. Box 24

Georgetown, Texas 78627

RE: Ex parte Charles Christopher Lancaster

cause no . 9§5\1~»~.1@;¢'1\®:-»1Id. at Ground One
(emphasis added)

The denotative substance of the Applicant's statements are
clear: the alleged victim was in Arizona, hence the Maricopa
County, Arizona, notary public witness. The Applicant never
stated that the alleged victim ever lived in Arizona, nor that
she in some way had moved back to ‘Iexas. The victim in the

instant case has since executed two sworn affidavits in Texas, at

Page 5

the Williamson County Courthouse itself, thereby, excluding any

doubts as to the authenticity of the Sworn Affidavits.

However, there is one glaringly clear problem with the
Conclusion of Law Finding of Fact at 14., that is the statement:
"Clearly, Applicant could have contacted the victims and obtained
the affidavits at any time in the last two decades." Id. This is
a violation of TDCJ-ID Administrative Directive- 04.82, which
prohibits contact with a ‘victim or a victim's family without
consent of TDCJ's Victim Services Division. Further, as proposed
by the Court such contact by the Applicant would be a Felony of
the Third Degree. Tex.Pen. Code § 38.lll(d); Furthermore, this
would include "either directly or through a third party, a victim
of the offense or a member of the victim's family...” Id. See
also, Tex.Gov‘t Code § 498.0042. Had the Applicant contacted the
victim in the instant case any time within the past two decades,
he would have been subject to a Third Degree Felony with a two to
ten (2 - lO) year penalty, however, this would have been subject
to enhancement rules under Tex.Pen. Code § 12.42, and as the
indictment already contained a single enhancement paragraph,
would have accrued a second paragraph, placing the Applicant at
jeopardy of another life sentence.

No Court should require an Applicant to provide evidence
fron\ a source which requires him to face significant further
penalties to obtain. Therefore, the reasoning of the Court is
flawed, and clearly the Applicant could not have contacted the
victims and obtained the affidavits at any time in the last two

Page 6

decades, without facing possible punitive measures, including
loss of all good time accrued, and enhanced felony charges in the
instant case.

Next, at Conclusions of Law 15. & 16. the Court found:

15. Specifically Applicant has proved no reason why he only
now has filed an affidavit from his own mother alleging
that he was, at the time, living at the home which was
burglarized.

16. This Court concludes that the Applicant has not provided
any real reasons for the significant delay in presenting
this application.

For the reasons outlined supra, at 14. the Applicant
demonstrated plainly the reasons for the delay. As the Applicant
cannot force a victim to contact him, nor execute an affidavit.
The affidvaits of the victim demonstrates two things. l) The the
Applicant was a resident of the home at the time of the alleged
burglary,, the value of the property taken was only equilizant to
a misdeameanor, and 2) the victim has recanted the original
report to reflect a true statement as to value. Either of these
reasons standing alone or together are adequate to warrant
relief. The laws of the State of Texas, and implemented Rules of
TDCJ-ID, shown above provide adequate preventative measures
implemented by' the State itself to discourage contact by the
Applicant of his victims. (See, 14. supra, cincorporated by
reference herein.) The Court's Finding of Fact under Conclusions
of Law 15. & 16. are in direct conflict with the facts of the
case, and the laws of the State of Texas, and rules and

regulations of TDCJ-ID at AD-O4.82.

Page 7

Next, at Conclusion of Law 17., 18., & 19. the Court found:

17. Applicant's twenty year delay in filing this application
significantly prejudiced the State to meaningfully
respond to the factual basis claimed.

18. Even though the State need not show a particularized
prejudice, it is prejudiced by faded memories of law
enforcement and the victims, by the diminished
availability of witnesses, and by the lack of physical
evidence from twenty years ago.

19. Therefore, this application for writ of habeas corpus is
barred by the equitable doctrine of laches.

These three Factual Findings contained within the
Conclusions of Law portion of the Order in the instant case all
revolve around a single precept: That the State claims prejudice
as a result of the delay in filing. However, this is far from the
truth.

First, the State offers no legitimate reason for any alleged
prejudice. The State claimed within the State's Reply in the
instant case -at p. 4, that: "However, the State anticipates
affidavits or other evidence will show that when law enforcement
responded..." (95-039-K277A, State's Reply at p. 4, concerning
availability of detectives in the instant case.)- Thus, the
State has the police reports, and officers in the instant case
available, and no prejudice is shown. Next, the victim in the
instant case is quite adamant about the innocence of the
Applicant, and executed four (4) sworn affidavits, and displayed
an increasing willingness to testify on his behalf. Thus, there
can be no prejudice as to memories, or availability in either
case. As far as lack of physical evidence, the State has all the
police reports, witness statements, and pawn receipts available

Page 8

to demonstrate it‘s case. However, quite simply, the State after
review was unable to prove up it‘s points of contentionl and made

no attempt to do so once it realized the Applicant's grounds were
valid.

Thus, as the Order of the Court on these three contentions
centers around the State's contentions, which are unproven and
unfounded, the issues concerning laches is moot.

Therefore, in the instant case, the application for writ of
habeas corpus is not barred by the equitable doctrine of laches,
as all the evidence available in 1995, is readily available.

Next, under (confinement) Conclusions of Law 20., 24., 25./

26. & 27. the Court found:

20. Even if not barred by Laches, Applicant has failed to
prove ‘that he is suffering any confinement resulting
from this conviction, a fact necessary to establish
jurisdiction.

24. In this case, Applicant's 20 year sentence in this
matter has expired, and Applicant has not alleged any
further confinement resulting from his conviction.
Therefore, this Court concludes that Applicant is not
being physically confined as a result of this
conviction.

25. Further, Applicant has not alleged that he is suffering
fron\ any collateral consequences as a result of his
conviction.

26. Even beyond what is alleged, this Court observes that
Applicant is currently serving a life sentence in TDCJ
on one of his felony conviction which arose after his
conviction in this case. However, even if this instant
conviction were used to enhance of habitualize Applicant
in any of his subsequent cases, it would not be the only
case capable of doing so, as Applicant has been
convicted of five other felonies, and any one or two of
those would have been sufficient regardless of his
instant conviction in this case.

27. Lacking a showing of either actual confinement or
continuing collateral consequences, this Court concludes
that this application in its entirety should be
dismissed for a lack of jurisdiction.

Page 9

As stated above in reference to the Finding of Fact nos. 4.
& 5., the Applicant as of date is currently serving time on the
instant cases until the maximum expiration date of J§ne 23, 2015.
Thus, establishing jurisdiction under statute, "Confinement means
confinement for any offense or any collateral consequences
resulting from the conviction that is the basis of the instant
habeas corpus.“ Tex. Code Crim. Proc. art. ll.07 § 3(c). Thus,
the Applicant need not have plead any additional jurisdiction in
the instant case as the sentence as of May 22, 2015, had not
expired as alleged in the Court's Finding of Fact, and
Conclusions of Law.

Furthermore, there is a collateral consequence in the
instant case, as demonstrated above, cause no. 02-275-K277, was
"stacked" on top of the instant cases, thereby, demonstrating
that there is indeed 4a collateral consequence to the instant
cases. The Applicant has not earned a single day in cause no.
02-275-K277 as a result of the instant convictions. (See, Exhibit
_ Bl) Therefore, the Applicant, though not required to,
demonstrates both continued jurisdiction though his active ¢- not
fully served ~- cases, and the collateral consequences of the
stacked fifteen year sentence in cause no. 02-275-K277.

Thus, Sections 24., 25., 26. & 27., are unfounded and
clearly erroneous in their factual analysis compared to the law.
The Applicant was as of May 22, 2015, currently confined in the
instant cases, and continues to suffer collateral consequences
for the next thirteen and a half (13%) years as a result of the
stacking order in cause no. 02-275-K277.

Page 10

The Court observed in No. 24. that "any one or two of those
would have been sufficient..." Id. regarding enhancement
purposes. However, minus benefit of cause no. 94-039-K277, and
95-040-K277, no prior or subsequent enhancement and/or
habitualization as a result of Applicant's prior convictions,
would have resulted in the life sentence in cause No. 10,208,
from the 21st Judicial District Court of Bastrop Conty, Texas, as
the enhancement would have been only a single paragraph, not two
paragraphs for enhancement purposes.

IV.
FAI|=URE TO ADDRESS THE MERITS OF CLAIMS

In the instant case, the District Court wholly failed to
make any decision as to the effectiveness of counsel. Therefore,
the Applicant reasserts his claims at this time, and respectfully
request a further finding on this matter.

Furthermore, the Applicant properly filed an amended
Application on or about May 18, 2015, which contained the Ground
Four: Actual Innocence, and Newly Discovered Evidence in the
instant cases. This Honorable Court has failed to properly
address these claims as well. The operative substance of these
claims were contained within the original application, and
responded to by the State. Further, additional evidence was
brought to light after the filing of the original application
which necessitated the filing of the amended application. These
additional facts, demonstrated the State's complicity and
egregious conduct in the original cases, and filing in this case,
both in 1995, and 2015.

Page ll

Therefore, the Applicant respectfully request further
findings of fact and conclusions of law to properly address the
merits of all the Applicant's claims.

V.
QQNQL!§lQN

WHEREFORE PREMISES CONSIDERED, the Applicant, Objects most
ardently to the findings of fact and conclusions of law in the
instant cases as clearly erroneous, as demonstrated by the
record, and Applicant moves for this Honorable Court to adopt the
Applicant's Proposed Finding of fact and Conclusions of Law.

Therefore, the Applicant respectfully request either the
Court of Criminal Appeals, remand the case back to the trial
court for further findings of fact and conclusions of law, hold
an evidentiary hearing, or GRANT the Application for Writ of
Habeas Corpus as a result thereof, as the Applicant has
significantly prevailed in the instant cases.

Respectfully submitted,

%%

arlés’Christopher Lancaster
TDCJ-ID # 1256143
Eastham State Farm
2665 Prison Road # l
Lovelady, Texas

Executed on this the Sth day of June, 2015.

Poge 12

 

UNSWORN DECLARAT ION
I, Charles Christopher Lancaster, declare (or certify, verify, or
state) under penalty of perjury that the foregoing is true and
correct.

28 U.S.C. § 1746

Executed on this the 8th day of June, 2015.

 

%NarlesLCEristopher Lancaster
TDCJ-ID # 1256143

Eastham State Farm

2665 Prison Road # l
Lovelady, Texas 75851

Page 13

BXBIBIT - Al
TDCJ-ID OFFICIAL RESPONSB AS TQ MAXIHUH DATB

JUNE 230 2015

 

SUBJECT:_. State briefly the problem on which you desire assistance

I have two habeas corpus' pending in the Court cf Criminal Appaals, and need to
verify whether or not the following cases have ceased to operata?"

1: Cauee No. 95- 039- K277, williamson County, Texas 20 years TDCJ- ID;

fr cause No§ 95- UAU- K277, williamson County, Texas 20 years TDBJ- I_D;

l need to know whether these cases are still active, and if so when do they

 

cease to operate? ;" ` ' ' » ' /

Thank you for your aaaistance;

 

 

 

Name; charles Christopher Lancaster NO; 12561&3 ` n dohm Eastham

 

 

megcwanms 3 norm °~59!Bunk l -W@m/D¢@nmem:Garment'Factory

 

DISP'OSIT|ON: (|nmate Wil| not Write in this:space)

Yes, as of date both cases are active.
vIn both cases the max date is 6- 23- 201

K:‘ (¢%rb/‘

i§I-SO (Rev. 11-90)

{,l

BXBIBIT - Bl
CAUSB NO~ 02-275-K277
277th JUDICIAL DISTRICT COURT 0F WILLIAHSOH COUNTY¢ TBXAS
ORDER STACKING SBNTBHCB ON;
95-039-¢277 & 95-040-£277

AND INDICTHENT IN SAID CAUSB

 

ll

_"` 44`.\`;_\ `
.r';.~

,~5 Counts l '~I'heft v n Penal Y§§
Count 2: Unauthorlzed Use of a Penal c desec 31

' Yehlcle

rri;n erLiAMSON cormr\~', rr-:xAs
LANCASTER

MOTlON TO CUMULATE SENTENCE '
To THE HoNoRABLE JUDGE or sAir) Couar; '

COMES NOW THE STATE OF TEXAS, by and through her Assistant District
Attorney. lane Starnes, and moves the Court to cumulate the sentence assessed in the
above cause number with the sentences in cause numbers 95-039-K277 and 95-040-l<277
and as grounds therefore shows the following

l.

The defendant was sentenced to 20 years 'I'DCJ-ID in cause numbers 95-039-K277
(Burglary of a l-labitation) and 95-040-K277 (Thet`t) on or about April 10, l995. Those
two sentences ran concurrently l-le was paroled on those cases in July. 200\. Det`endant
was on parole in those cases when cause number 02-275-K277 was committed, and a
vmotion to-revolunn `eruAMsoN cou:\‘rY, texas
LANcAstisR »

oRnER

l

After hearing evidence on the State’s Motion to Cumulate Sentence. the Court hereby
orders that the sentence in cause number 02-275-K277 run

\/ coNsEcUri\/ELY
coNcuRRENTLY .

to cause number 95~039-K277 and 95-040-1(277._ the defendant’s parole revocation cases

s/_ § xeu A~oeazsou

Presiding Judge, 277th Judicial District Court
Williamson County, Texas

 

§}¢}/\MA 5/13/03

'A

EXHIBIT - Cl
CAUSB NQ~ 7730
218t JUDICIAL DISTRICT COURT OF BASTROF COUNTY¢ TEXAS

JUDGEHENT¢ PRCBATICN RBVOCATION¢ INDICTMENT

 

(b

NO.UQ

THE STATE OF TEXAS ` " lN THE 21$T JUD|C|AL D|STRICT
VS " ' COURT OF

CHARLES LANCASTER " BASTROP COUNTY. TEXAS

 

JUDGEMENT- REVOK|NG PROBATlON

JUDGE PRESID|NG S\§ §§ C\§ § \§L§ é(fDATE OF JUDGEMENT §S§g` §§ §§ )_ \O\C\S

ATTORNEY FOR STATE. CHARLES D PEN|CK

ArtoRNEY FoR oeFENDANT: ilth Y\G;\\L\CN\X\(\

OFFENSE CONV|CTED OF: Burglary of a Habitation

DEGREE; DATE oFFeNsE coMMirTeD; ~JCL'\\GGS\\ 39 )\C"f`t`l

 

-DATE OF PROBAT|ON ORDER: June 19, 1992

PARAGRAPH VIOLATED AND GROUNDS FOR REVOCATION: y 21) Defe'i\d__ant failed to remain
incarcerated in Bastrop County Law Enforcement Center until transponed‘tb._$astrop County Restitution
Centef. l "j';! "l.t‘!i' '-.

AS SET OUT lN STATE'S ORlGlNAt PETlTlON TO REVOKE PROBAT|ON

)§_

oRlGlNAL PuNisHMENr Ass`esSED; ‘ ~ ,Ej-`-*"

Ten (10) years Texas Department of C_r_iminal`J,ustiEe/_|nstitutional Division, probated ten (10) years

 

FiNDiNGS oN use oF neruY;_\_/veAPoN'§ - `{\@\r\@

 

T£.\`e_\t\_c\QA.-'\Xq \’_: Z£\\\€\\L€£§

PUN|SHMENT||V|POSED AND PLACE OF CONF|NEMENT __,YO \,\w\€.

°‘\\@ \QY\Q§\®< §§ Qt\\w\\t\tt\ "\\3%‘< \< e; ax\s\;\

THE GRAND JURY, for the county of Bas@°’§;p, of Texas, duly
selected, empaneled, sworn, charged, an_m rga@'ze'- such at the
JANUARY Term A.D. 1992 of the let Jud.-*~ E§§trict Court for said
County, upon their oaths present=,ia.n¢ ~was'id court at said term
that CHARLES LANCASTER hereinafte styla§ De endant, on or about the
30th day of January A,D. 1991¢ ind def»re the presentment of this
indictment, in the County 1 ’ * esaid, did then and there
intentionally, without e consent of THOMAS YOUNG , the
owner thereof, enter a- osi ~th intent to commit THEFT

of the State.

E‘o"REMAN oF THE GRA`ND JURY

 
  
 

   
   
      
    

   

 

 

cHARLEs L'ANcAs_r_Eg 1 7730 . ’ pAGE TWO
ORDER REVOK|NG PROBAT|ON (FELONY) ~ '

On the 2nd day of September. 1994, the District Attorney of Bastrop County, Texasl nled with the Judge of said
Court a written report. setting out the respects in which the defendant had violated the conditions of probationl to wit:
Defendant violated condition number tuenry- one (21) which was defendant uill remain incarcerated in Bastrop County Law

Enforcement Center until transported to Eastrop County Restitution Center, to- wit: defendant has failed to remain incarcerated
in the Bastrop County Lau Enforcement Center as required.

On the 3£;__§\-` day of §\( § §§ , WP the defendant appeared in open Court in personl his attorney,

R\`X \\§€»\\`C)c\`;i\\ also being present, and the

State appeared by her District Altorney and the Probation Off\cer of said Court, and after examining said written report and

hearing the evidence offered by both the State and the defendantl the Court is of the opinion that the defendant, Charles
Lancaster violated the terms and conditions of this probation in this respect

Defendant violated condition number tuenty- one (21) which uas defendant will remain incarcerated in Bastrop County Law
Enforcement Center until transported to Bastrop County Restitutior\ Center', to uit: defendant 'has failed to remain incarcerated
in the Bastrop County Lau Enforcement Center as required. '

lt is therefore ORDERED ADJUDGED, and DECREED by the Court that the order suspending the imposition of the
sentence and placing the defendant on probation heretofore entered in this said cause b`e and the same is hereby
revoked and the defendant sentenced to serve §§ §X§§ LQ\\ years in the Texas Department of Criminal
Justice/|nstitutional Division and ordered to pay to the Clerk of the District Court ofB §§§tr_og County: $ 5§\(`\ B_L'

restitution; $ "" tine; $